DETAILED ACTION
This Office Action is in response to the applicant's amendment filed with the RCE dated July 8th, 2022. In virtue of this communication, claims 1-11, 21, and 22 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamae et al. (US 2015/0270512 A1; hereinafter Yamae) in view of Suzuka et al. (US 2016/0172626 A1; hereinafter Suzuka).

With respect to claim 1, Yamae discloses a method of forming a film on a substrate 1 in at least Figs. 1-3F, the method comprising: 
depositing a first ink (material of 11) in contact with a surface of the substrate 1 in a first-defined pattern (see Fig. 1 and paragraphs 38, 63, 77, 89; note 11 is an ink as it can be formed by inkjetting);
depositing a second ink (material of 12) in contact with the surface of the substrate 1 in a second-defined pattern (see Fig. 1 and paragraphs 38, 66, 77, 82, 85, 89; note 12 is an ink as it can be formed by inkjetting); and
drying or curing the first ink (material of 11) and the second ink (material of 12) to form a composite film 10 having a first polymeric area 11 and a second polymeric area 12 (see Fig. 1 and paragraphs 38, 63, 79, 85, 89, 90); and 
depositing a film layer 2 over the composite film 10 (see Fig. 1 and paragraphs 38, 63, 86, 92), wherein the first polymeric area 11 has a refractive index that is closer to the refractive index of the surface of the substrate 1 than to the refractive index of the film layer 2, and the second polymeric area 12 has a refractive index that is closer to the refractive index of the film layer 2 than to the refractive index of the surface of the substrate 1 (see Fig. 1 and paragraphs 38, 39, 43, 63, 67, 82, 83).
Yamae does not explicitly disclose wherein the first polymeric area has a lenslet shape. However, Yamae does disclose wherein the first polymeric area 11 (constituted by arrangement of protruding parts 13) may have any appropriate shape such as a corrugated shape (see Yamae: paragraphs 70, 71).
Suzuka discloses a method of forming a film 9 on a substrate 2 in at least Figs. 1-3 wherein a first polymeric area (16/9b) has a lenslet shape (see Figs. 1-3 and paragraphs 53-55, 62; note 9 made of PET or PEN; also note uneven structure 13 of 9 is lens array structure with projections of hemispherical shapes).
As Yamae discloses that the first polymeric area 11 may have any appropriate shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first polymeric area of Yamae to have a lenslet shape as taught by Suzuka as an obvious matter of design choice and the selection of a given first polymeric area shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I). Additionally, Suzuka discloses that since light emitted from the light-emitting layer can be scattered by the uneven structure 13, loss of light due to total reflection can be decreased, resulting in further increased light-outcoupling efficiency (see Suzuka: paragraphs 53).

With respect to claim 2, the combination of Yamae and Suzuka discloses the method of claim 1, wherein the surface of the substrate 1 has a refractive index of 1.45 to 1.5 (see Yamae: Fig. 1 and paragraphs 39).

With respect to claim 3, the combination of Yamae and Suzuka discloses the method of claim 2, wherein the first polymeric area 11 has a refractive index of 1.45 to 1.5 (see Yamae: Fig. 1 and paragraphs 39, 63, 67; note refractive index of layer 11 is within 0.1 of the refractive index of substrate 1 which is 1.5).

With respect to claim 4, the combination of Yamae and Suzuka discloses the method of claim 1, wherein the film layer 2 has a refractive index of 1.6 to 1.9 (see Yamae: Fig. 1 and paragraphs 43).

With respect to claim 5, the combination of Yamae and Suzuka discloses the method of claim 4, wherein the second polymeric area 12 has a refractive index of 1.6 to 1.9 (see Yamae: Fig. 1 and paragraphs 82, 83).

With respect to claim 6, the combination of Yamae and Suzuka discloses the method of claim 1, wherein the first ink (material of 11) comprises an acrylate monomer, a methacrylate monomer, or combinations thereof (see Yamae: Fig. 1 and paragraphs 77, 89; note acrylic resin and that 11 is an ink as it can be formed by inkjetting).

With respect to claim 7, the combination of Yamae and Suzuka discloses the method of claim 6, wherein the second ink (material of 12) comprises an acrylate monomer, a methacrylate monomer, or combinations thereof, and nanoparticles (see Yamae: Fig. 1 and paragraphs 77, 85, 89; note acrylic resin and TiO2 nanoparticles and that 12 is an ink as it can be formed by inkjetting).

With respect to claim 8, the combination of Yamae and Suzuka discloses the method of claim 1.
The combination does not explicitly disclose wherein the first ink is dried or cured prior to depositing the second ink.
However, Yamae does disclose depositing the first ink and depositing the second ink as well as drying or curing the first ink and drying or curing the second ink (see Yamae: Figs. 1-3C and paragraphs 77, 79, 85, 89, 90). But, Yamae does not explicitly disclose the specific order of depositing and drying or curing.
The method of depositing and drying or curing the two different inks can be completed by either (1) depositing and drying or curing the first ink and then depositing and drying or curing the second ink; or (2) depositing the first ink and the second ink and then drying or curing both the first and second ink together. Both methods are known and selectable from a very limited number of (two) possible options. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first ink would be dried or cured prior to depositing the second ink because the selection of one of the two possible options for depositing and drying or curing the two inks would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

With respect to claim 9, the combination of Yamae and Suzuka discloses the method of claim 1.
The combination does not explicitly disclose wherein the first ink and the second ink are deposited before either of the first ink and the second ink is dried and cured.
However, Yamae does disclose depositing the first ink and depositing the second ink as well as drying or curing the first ink and drying or curing the second ink (see Yamae: Figs. 1-3C and paragraphs 77, 79, 85, 89, 90). Yamae does not explicitly disclose the specific order of depositing and drying or curing.
The method of depositing and drying or curing the two different inks can be completed by either (1) depositing and drying or curing the first ink and then depositing and drying or curing the second ink; or (2) depositing the first ink and the second ink and then drying or curing both the first and second ink together. Both methods are known and selectable from a very limited number of (two) possible options. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first ink and the second ink would be deposited before either of the first ink and the second ink is dried and cured because the selection of one of the two possible options for depositing and drying or curing the two inks would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

With respect to claim 10, the combination of Yamae and Suzuka discloses the method of claim 1, wherein the substrate 1 is a substrate of an optoelectronic device 5 and the film layer 2 is an electrode (see Yamae: Fig. 1 and paragraphs 38, 41-43).

With respect to claim 11, the combination of Yamae and Suzuka discloses the method of claim 10, wherein the optoelectronic device 5 is an organic light emitting diode (see Yamae: Fig. 1 and paragraphs 38, 41, 43).

With respect to claim 21, the combination of Yamae and Suzuka discloses the method of claim 1, wherein the surface of the substrate 1 is glass (see Yamae: Fig. 1 and paragraphs 39, 40).

With respect to claim 22, the combination of Yamae and Suzuka discloses the method of claim 1, wherein the surface of the substrate 1 is a polymeric material (see Yamae: Fig. 1 and paragraph 39; also, paragraph 17 of applicant’s original specification and note the inclusion of resins as polymeric components).

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Additionally, as outlined in the rejection above, elements 11 and 12 of Yamae can be formed by ink jetting and not only by imprint lithography as the applicant submits in their arguments. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829